                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,           )
a Florida corporation,
                                         )
      Plaintiff,
                                         )
v.                                           Case No. 3:17-cv-1054-J-32JRK
                                         )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                 )
REVOCABLE TRUST, a Georgia trust,
                                         )
      Defendant.
                                         )

DINA KLEMPF SROCHI, as Trustee           )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,        )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF     )
TRUST,
                                         )
      Counterclaim Plaintiffs,
                                         )
v.
                                         )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN             )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a              )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a             )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a             )
Florida limited liability company,
                                         )
      Counterclaim Defendants.
                                         )

                   ORDER GRANTING JOINT MOTION
          AND STIPULATION REGARDING THE INTERIM
      RESOLUTION OF ISSUES REGARDING THE BAM ENTITIES
      This cause came before the Court upon the Joint Motion and Stipulation

Regarding the Interim Resolution of Issues Regarding the BAM Entities. Upon

consideration, it is ORDERED:

      1.     The Motion (Doc. 174) is granted.

      2.     The Stipulation is approved and its terms are adopted as an Order of this Court.

      3.     Pursuant to the consent and agreement of the parties:

             a.     The BAM Entities are hereby dropped and dismissed as
                    defendants from all claims in the Amended Counterclaim, without
                    prejudice, pursuant to Rule 21, Federal Rules of Civil Procedure, with
                    each party to bear their own fees and costs;

             b.     In the event the Trust obtains a judgment in this action against
                    Foodonics, the BAM Entities will be jointly and severally liable for
                    any such judgment and the BAM Entities’ assets will be subject to such
                    judgment from a collection standpoint;
             c.     The Trust is directed to cause the Lis Pendens as to the
                    Properties to be cancelled through appropriate filings with the Court
                    and recorded in the relevant public records;
             d.     The BAM Entities' Motion to Dismiss (Doc. 166) and (ii) the BAM
                    Entities' Motion to Dissolve Lis Pendens (Doc. 167) are withdrawn
                    without prejudice; the Counterclaim Plaintiffs' Opposed Motion for
                    Extension of Time and for Court Notice re: treatment of Doc. 166
                    (Doc. 170) is terminated as moot; and
             e.     The Trust is directed to withdraw, without prejudice, the discovery
                    it served on September 13, 2019 on the defendants: the (i)
                    Counterclaim Plaintiffs' Request for Production of Documents to
                    Counterclaim Defendant Foodonics and (ii) Counterclaim
                    Plaintiffs' Request for Production of Documents to Counterclaim
                    Defendants – the BAM Entities.
      4.     Notwithstanding the entry of this Order, the Court’s November 5, 2019

             hearing will proceed as scheduled. See Doc. 173.




                                         2
      DONE and ORDERED in Jacksonville, Florida, this 10th day of October, 2019.




Copies to:
Counsel of Record




                                    3
